FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 28, 2022

                                      No. 04-21-00530-CR

                                    Rosemary Lynn BRYAN,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR5923W
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on January 26, 2022 and was not filed. We notified
appellant’s counsel of the deficiency on February 2, 2022. See TEX. R. APP. P. 38.8(b)(2). In
that notice, we instructed appellant to file a response by February 14, 2022 explaining why he
has not timely filed a brief. To date, counsel has not responded to that notice.

       Accordingly, we order appellant to file his brief by March 16, 2022. If appellant’s
attorney fails to file the brief by the date ordered, we will order this appeal abated and remanded
to the trial court for a hearing to determine whether appellant or appointed counsel has
abandoned the appeal. TEX. R. APP. P. 38.8(b)(2).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court